Citation Nr: 1827221	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, with additional service in the U.S. Army Reserve.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this case was subsequently returned to the RO in Pittsburgh. 

In May 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In February 2017 correspondence, the Board advised the Veteran that the VLJ who conducted the hearing was no longer with the Board, and informed him that he was entitled to another hearing if he so desired.  In correspondence received later that month, the Veteran requested a Travel Board hearing.  In October and December 2017 correspondence, the Veteran was advised that his hearing was scheduled for March 12, 2018.  A February 2018 report of contact noted that the Veteran's representative confirmed that the Veteran would be at the March 2018 hearing.   He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.  

This matter was first before the Board in October 2013 when it was remanded by another VLJ for further development.  It was again before the Board in January 2015, when the Veteran's claim of service connection was denied.  The Veteran appealed the January 2015 Board denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2016, the Court vacated the Board's January 2015 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In May 2016, a VLJ other than the undersigned remanded this matter for additional development in accordance with the JMR.  The case is now before the undersigned.  

The October 2013 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for a skin rash.  As there is no indication that the AOJ has acted on the referral, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) was engineer equipment repairman.  While his service personnel records (SPRs) show that his official tour of duty in Thailand was from August 1967 to June 1968, additional SPRs show that he may have served in Thailand beginning in October 1966.  

2.  The Veteran reported that he worked as a repairman on equipment but was then told to offload barrels containing herbicides from merchant marine ships and drive them to another location where helicopters would load the barrels to go north where jets would then take them to Vietnam.

3.  An undated response from Defense Personnel Records Information Retrieval System (DPRIS) notes that the 1966 unit records were not located and that the 1967 unit history does not report on the Veteran's or unit members' duties or their location in proximity to the base perimeter at Camp Friendship, Korat, Thailand, where the Veteran was stationed.
 
4.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's competent and credible statements and testimony regarding his job duty of transporting barrels of Agent Orange in service, is at least evenly balanced for and against (in "relative equipoise") a finding that he was exposed to herbicide agents in service and that service connection for diabetes mellitus is therefore warranted.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 




ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


